Exhibit 10.1

AGREEMENT AND PLAN OF REORGANIZATION

THIS AGREEMENT AND PLAN OF REORGANIZATION (this “Agreement”) is made and entered
into as of the 31st day of December, 2006, by and among Virgin River Casino
Corporation, a Nevada corporation (“Virgin River”), RBG, LLC, a Nevada
limited-liability company (“RBG”), B & B B, Inc., a Nevada corporation (“B&BB”)
(Virgin River, RBG and B&BB are hereafter, the “Operating Companies”), Black
Gaming, LLC, a newly organized Nevada limited-liability company (“Black
Gaming”), Robert R. Black, Sr., as trustee of the Robert R. Black Sr. Gaming
Properties Trust u/a/d May 24, 2004 (the “Black Trust”), R. Black, Inc., a
Nevada corporation (“RBI”) and Glenn J. Teixeira, an individual (“Mr. Teixeira”)
(the Black Trust, RBI and Mr. Teixeira are hereafter the “Owners”).

W I T N E S S E T H:

A.            WHEREAS, the Operating Companies and their respective Owners
desire to reorganize into a holding company form of ownership (the
“Reorganization”) pursuant to which the Operating Companies will be wholly owned
by Black Gaming;

B.            WHEREAS, Black Gaming was organized under Nevada law as a
limited-liability company for the purpose of becoming the holding company of the
Operating Companies;

C.            WHEREAS, RBI is currently owned 100% by the Black Trust;

D.            Whereas, Virgin River is currently owned 100% by the Black Trust;

E.             WHEREAS, RBG is currently owned 3.81% by the Black Trust, 5.47%
by RBI, 88.8% by Virgin River and 1.92% by Mr. Teixeira;

F.             Whereas, B&BB is currently owned 100% by the Black Trust;

G.            WHEREAS, as a result of the Reorganization, the Black Trust and
Mr. Teixeira will each receive membership units constituting 100% of the
outstanding membership units of Black Gaming (“Black Units”) (as more
particularly described below) and the Operating Companies will have a single
common parent, and be wholly owned by, Black Gaming; and

H.            WHEREAS, the Reorganization is intended to be tax-free to the
parties under the Internal Revenue Code of 1986, as amended.


--------------------------------------------------------------------------------




1.             REORGANIZATION

 


1.1.          EXCHANGE OF SHARES/UNITS

(a)           The Operating Companies, Black Gaming and Owners agree, on the
terms and subject to the conditions of this Agreement, that the following
exchanges shall occur, at the effective times provided below:

(1)           At 11:58 pm Pacific Standard Time on December 31, 2006 (the
“Exchange Date”), all of the 100 outstanding shares of capital stock of RBI (the
“RBI Shares”) which are owned by the Black Trust, representing all of the issued
and outstanding capital stock of, and all of the voting power in RBI, shall be
exchanged for an aggregate of 3.68  outstanding shares of capital stock of
Virgin River (the “Virgin River Shares”) which are owned by the Black Trust,
representing 3.68% of the issued and outstanding capital stock (or approximately
26.25 RBI Shares for each Virgin River Share).

(2)           At 11:58 pm Pacific Standard Time on the Exchange Date, all of the
Black Trust’s membership interests in RBG (the “RBG Interest”) representing
3.81% of the voting power in RBG prior to the Reorganization, shall be exchanged
for an aggregate of 2.57 Virgin River Shares, representing 2.57% of the issued
and outstanding capital stock (or approximately .67 Virgin River Shares for each
1.0% of RBG Interest).

(3)           At 11:58 pm Pacific Standard Time on the Exchange Date, all of Mr.
Teixeira’s ownership interest in RBG, representing 1.92% of the voting power of
RBG prior to the Reorganization, shall be exchanged for an aggregate of
approximately 1.29 Virgin River Shares, representing 1.29% of the issued and
outstanding capital stock (or .67 Virgin River Shares for each 1.0% of RBG
Interest).


(4)           AT 11:59 PM PACIFIC STANDARD TIME ON THE EXCHANGE DATE, ALL OF THE
16.75 OUTSTANDING SHARES OF CAPITAL STOCK OF B&BB (THE “B&BB SHARES”), WHICH ARE
OWNED BY THE BLACK TRUST, REPRESENTING ALL OF THE ISSUED AND OUTSTANDING CAPITAL
STOCK OF, AND ALL OF THE VOTING POWER IN B&BB, SHALL BE EXCHANGED FOR AN
AGGREGATE OF 2,514 NEWLY-ISSUED BLACK UNITS REPRESENTING 25.14% OF THE ISSUED
AND OUTSTANDING MEMBERSHIP INTERESTS FOLLOWING THE REORGANIZATION (OR
APPROXIMATELY 150.09 BLACK UNITS FOR EACH B&BB SHARE).


(5)           AT 11:59 PM PACIFIC STANDARD TIME ON THE EXCHANGE DATE, AN
AGGREGATE OF 100 VIRGIN RIVER SHARES, CONSISTING OF ALL OF THE VIRGIN RIVER
SHARES OWNED BY THE BLACK TRUST AND MR. TEIXEIRA, SHALL BE EXCHANGED FOR AN
AGGREGATE OF 7,486 NEWLY-ISSUED BLACK UNITS (OR 74.86 BLACK UNITS FOR EACH
VIRGIN RIVER SHARE), REPRESENTING 73.89% AND .97% RESPECTIVELY OF THE ISSUED AND
OUTSTANDING MEMBERSHIP INTERESTS FOLLOWING THE REORGANIZATION.

(b)        Immediately following the transactions described above on the
Exchange Date (the “Effective Time”), the Operating Companies shall have each,
directly or indirectly, become a wholly owned subsidiary of Black Gaming.

2


--------------------------------------------------------------------------------




(c)         The ownership of the Operating Companies and Black Gaming
immediately before and immediately after the exchange of shares/units described
in Section 1.1(a) as set forth in Exhibit A attached hereto and incorporated by
this reference.

(d)        The parties hereby acknowledge and agree that the transfers of
ownership interests in the Operating Companies described in Section 1.1(a) above
are made subject to certain existing pledges of such interests in favor of
Michael J. Gaughan, The Bank of New York Trust Company, N.A. (in its capacity as
collateral agent), and Wells Fargo Foothill, Inc. (in its capacity as
administrative agent), as set forth in Exhibit B attached hereto and
incorporated by this reference.


1.2.          EFFECTS OF EXCHANGE OF SHARES

(a)           At the Effective Time, the effects of the exchange of shares/units
shall be as provided in this Agreement.  Without limiting the generality of the
foregoing, the Owners’ interest in the Operating Companies shall be exchanged as
provided herein and the Owners of the Operating Companies shall be entitled only
to the rights provided in this Agreement.

(b)           Each Owner, by accepting Black Units, shall be deemed to have
agreed (to the extent permitted by law) that if the relevant Nevada Gaming
Authority (defined below) determines that a holder or beneficial owner of Black
Units must be found suitable under applicable law, and if such holder or
beneficial owner is not found suitable, or is subsequently found unsuitable,
such holder shall, upon the request of Black Gaming, dispose of such holder’s
Black Units within thirty (30) days after receipt of such request.


1.3.          COOPERATION; BEST EFFORTS

Each of the parties will use its respective best efforts to consummate the
transactions contemplated by this Agreement and cooperate in any action
necessary or advisable to facilitate such consummation including, without
limitation, making all filings required in order to obtain any necessary
consents or comply with law and providing any information required in connection
therewith.


1.4.          CHANGE IN STRUCTURE OF TRANSACTIONS

Notwithstanding anything in this Agreement to the contrary, if at any time after
the date hereof, it shall appear that a change in the structure of the
transactions contemplated hereby shall be necessary or desirable in order to
make the Reorganization tax-free to any parties or to comply with applicable law
or the requirements of the regulatory authorities having jurisdiction over the
transactions, the parties hereto agree to cooperate in making such changes in
this Agreement and other documents contemplated hereby and in taking such other
actions as may be required to effectuate such changes.


2.     REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE OPERATING COMPANIES

Each of the Operating Companies represents and warrants to, and covenants with,
the other parties hereto, that except as set forth in writing referring
specifically to this Agreement

3


--------------------------------------------------------------------------------




and delivered to the other parties hereto simultaneously with the delivery
hereof, the following statements are, as of the date hereto, and will be, as of
the Effective Time, true and correct:


2.1.          CONSENTS AND APPROVALS

Except as provided in Sections 4.3 and 4.4 hereto, no consent, approval or
authorization of any non-governmental third party, other than such consents,
approvals or authorizations which, if not made or obtained, would not have a
material adverse effect, and no consent, approval, authorization or declaration
of, or filing or registration with, any federal, state or local government or
regulatory authority, is required to be made or obtained by the Operating
Companies of the transactions contemplated hereby.  Any reference in this
Agreement to any event, change or effect being “material” with respect to any
entity means a material event, change or effect related to the condition
(financial or otherwise), properties, assets, liabilities, businesses, prospects
or operations of such entity.


2.2.          AUTHORIZATION OF AGREEMENT

The execution, delivery and (subject to obtaining the approvals and
preconditions referred to in Section 5.1), performance of this Agreement has
been duly and validly authorized by the respective Owners and boards of
directors or managers, as applicable, of the Operating Companies.


3.     REPRESENTATIONS, WARRANTIES AND COVENANTS OF BLACK GAMING

Black Gaming represents and warrants to, and covenants with, the other parties
hereto, that except as set forth in writing referring specifically to this
Agreement and delivered to the other parties hereby simultaneously with the
delivery hereof, the following statements are, as of the date hereof, and will
be, as of the Effective Time, true and correct:


3.1.          CONSENTS AND APPROVALS

Except as provided in Section 4.3 and 4.4 hereto, no consent, approval or
authorization of any non-governmental third party, other than such consents,
approvals or authorizations which, if not made or obtained, would not have a
material adverse effect, and no consent, approval, authorization or declaration
of, or filing or registration with, any federal, state or local governmental or
regulatory authority, is required to be made or obtained by Black Gaming in
connection with the execution and delivery of this Agreement by Black Gaming or
the consummation by Black Gaming of the transactions contemplated hereby.


3.2.          AUTHORIZATION OF AGREEMENT

The execution, delivery and (subject to obtaining the approvals and
preconditions referred to in Sections 5.1), performance of this Agreement has
been duly and validly authorized and approved by the manager of Black Gaming and
by Black Gaming’s members.  Black Gaming has taken or will use its best efforts
to take, prior to the Effective Time, all action required by law and its
organizational documents to authorize execution, delivery and performance by
Black Gaming of this Agreement relating to the Reorganization.  Subject to the
foregoing, this Agreement constitutes a valid and binding obligation of Black
Gaming.

4


--------------------------------------------------------------------------------





4.     CONDUCT AND TRANSACTIONS PRIOR TO EFFECTIVE TIME


4.1.          CONDUCT OF THE PARTIES’ BUSINESSES

Between the date hereof and the Effective Time, the parties hereto agree to
conduct their businesses only in the ordinary course and in accordance with
their respective best practices and policies.


4.2.          SUBMISSION TO OWNERS

Each of the Operating Companies and Black Gaming shall take all such actions as
may be required to submit, at the earliest practicable date, for the approval of
their respective Owners, as the case may be, the transactions contemplated
hereby and all requisite matters incident thereto.  Each of the Operating
Companies’ and Black Gaming’s board of directors or managers, as the case may
be, shall recommend such approvals by the respective Owners as are required to
effectuate the transactions contemplated hereby, unless, in the case of such
boards of directors or managers, such directors or managers shall determine in
good faith (after consultation with counsel) that the making of such
recommendation would violate their fiduciary obligation to the respective
Owners.


4.3.          REGULATORY APPROVALS

(a)           The Reorganization cannot be consummated unless and until the
appropriate approvals have been received from the Nevada Gaming Commission, the
Nevada State Gaming Control Board and any other applicable gaming authority
(collectively, the “Nevada Gaming Authorities”).  No assurance can be given that
all necessary governmental approvals will be obtained or that the approvals will
not be subject to conditions or limitations which would limit the advisability
of completing the Reorganization.

(b)           Each party shall cooperate with the others in the preparation of
all relevant applications and will furnish promptly upon request all documents,
information, financial statements or other materials as may be required in order
to complete those applications.  Should the appearance of any of the officers,
directors, employees or counsel of any of the parties hereto be required by any
of the parties or by any governmental agency at any hearing in connection with
any such application, such party shall promptly use its best efforts to arrange
for those appearances.  The parties shall each afford the other reasonable
opportunity to review all such applications and all amendments and supplements
thereto before filing.


4.4.          THIRD PARTY APPROVALS

(a)           The Reorganization can not be consummated without compliance with
certain terms and conditions of the (i) Virgin River, RBG and B&BB, as Issuers,
$125,000,000 9.000% Senior Secured Notes due 2012 Indenture dated as of December
20, 2004, The Bank of New York Trust Company, N.A., as Trustee; (ii) Virgin
River, RBG and B&BB, as Issuers, $66,000,000 Aggregate Principal Amount at
Maturity 12.750% Senior Subordinated Discounted Notes due 2013 Indenture dated
as of December 20, 2004, The Bank of New York Trust Company, N.A., as Trustee
(items (i) and (ii) are hereafter, the “Indentures”); and (iii) Credit Agreement
by and among B&BB, Casablanca Resorts, LLC, Oasis Interval Management, LLC,
Oasis Interval Ownership, LLC, Oasis Recreational Properties, Inc., RBG and
Virgin River, as

5


--------------------------------------------------------------------------------




Borrowers, and Wells Fargo Foothill, Inc. as the Lender, Arranger and
Administrative Agent, dated as of December 20, 2004 (the “Credit Agreement”). 
In addition to compliance with applicable terms and conditions in the Indentures
and the Credit Agreement, the Operating Companies and Black Gaming may be
required to obtain certain approvals from appropriate parties related to the
Indentures and Credit Agreement in order to consummate the Reorganization.  No
assurance can be given that the respective parties will be able to comply with
the required terms and conditions of the Indentures and the Credit Agreement or
that all necessary approvals will be obtained or that the approvals, if
obtained, will not be subject to conditions or limitations which would limit the
advisability of completing the Reorganization.

(b)           Without limiting the generality of Section 4.4(a) above, the
parties acknowledge and agree that as part of the Reorganization, Black Gaming
will become a parent guarantor of the notes issued pursuant to the Indentures
and will join the Credit Agreement as an additional borrower.


5.     CONDITIONS TO THE TRANSACTIONS; TERMINATION OF THE AGREEMENT


5.1.          GENERAL CONDITIONS

The obligations of each party to this Agreement to effect the transactions
contemplated hereby are subject to the satisfaction or, in certain
circumstances, the waiver of the following conditions on or before the Effective
Time:  (a) approval of the Agreement by a vote of all of the Owners; (b) the
Operating Companies, Black Gaming and the Owners having received all necessary
approvals and consents from the Nevada Gaming Authorities; (c) the Operating
Companies, Black Gaming and the Owners having complied with all required terms
and conditions under the Indentures and the Credit Agreement and having received
any necessary approvals and consents from the appropriate parties as required
under the Indentures and the Credit Agreement; and (d) the absence of any
statute, rule, regulation, injunction or other order (whether temporary,
preliminary or permanent) enacted, issued, promulgated, enforced or entered by
any United States or state court of competent jurisdiction, United States or
state government or governmental agency or commission which would prohibit the
consummation of the transactions contemplated by this Agreement and the
Reorganization.


5.2.          TERMINATION OF AGREEMENT AND ABANDONMENT OF EXCHANGE

Anything herein contained to the contrary notwithstanding, this Agreement may be
terminated at any time before prior to the Effective Time, whether before or
after approval by the Owners, as follows, and in no other manner:

(a)           by written agreement signed by all of the parties hereto; or

(b)           if the conditions set forth at Sections 5.1 are not met.

6


--------------------------------------------------------------------------------




6.     TERMINATION OF OBLIGATIONS; PAYMENT OF EXPENSES

 


6.1.          TERMINATION; NON-SURVIVAL OF REPRESENTATIONS AND WARRANTIES

In the event that this Agreement is terminated pursuant to Section 5.2, all
further obligations of the parties under this Agreement shall terminate without
further liability of any party to another.  A termination under Section 5.2
shall not relieve any party of any liability for a breach of this Agreement or
for any intentional misrepresentation hereunder or be deemed to constitute a
waiver of any available remedy for any such breach or intentional
misrepresentation.  In the event a party succeeds in enforcing a remedy against
another party under the Agreement, the prevailing party shall be entitled to be
reimbursed for reasonable attorneys’ fees and expenses from the other party. 
The representations, warranties and agreements of the parties set forth in this
Agreement shall not survive the Effective Time and from and after the Effective
Time none of the parties hereto, nor their respective managers, directors,
partners or officers, shall have any liability to any other party on account of
any breach or failure of any of those representations, warranties and
agreements.


7.     GENERAL


7.1.          AMENDMENTS

Subject to applicable law, this Agreement may only be amended in a writing
signed by all parties to this Agreement.


7.2.          GOVERNING LAW

This Agreement and the legal relations between the parties shall be governed and
construed in accordance with the internal laws of the State of Nevada without
taking into account provisions regarding choice of law, except to the extent
certain matters may be governed as a matter of law by Federal law.


7.3.          NOTICES

Any notices or other communications required or permitted hereunder shall be
sufficiently given if sent by registered or certified mail, postage prepaid and
addressed:

If to any of the Operating Companies, Black Gaming, the Black Trust or RBI:

Black Gaming, LLC

 

 

10777 W. Twain

 

 

Third Floor

 

 

Las Vegas, NV 89135

 

 

Attention:

Chief Executive Officer

 

 

Chief Financial Officer

 

7


--------------------------------------------------------------------------------




 

With copies to:

 

 

 

 

 

 

Kummer Kaempfer Bonner & Renshaw

 

 

3800 Howard Hughes Parkway

 

 

7th Floor

 

 

Las Vegas, Nevada 89109

 

 

Attention: Michael J. Bonner, Esq.

 

 

Facsimile No.: (702) 796-7181

 

 

 

 

If to Teixeira:

 

 

 

 

 

 

Glenn Teixeira

 

 

2600 Bonita Lateral Road

 

 

Santa Maria, CA 93458

 

 

or to such other address as shall be furnished in writing by any such party, and
any such notice or communication shall be deemed to have been given two business
days after the date of such mailing (except that a notice of change of address
shall not be deemed to have been given until received by the addressee). 
Notices may also be sent by facsimile or hand-delivery, and in such event shall
be deemed to have been given as of the date received.


7.4.          NO ASSIGNMENT

This Agreement may not be assigned by the parties hereto, by operation of law or
otherwise.


7.5.          HEADINGS

The description headings of the several Sections of this Agreement are inserted
for convenience only and do not constitute a part of this Agreement.


7.6.          COUNTERPARTS

This Agreement may be executed in two or more counterparts, all of which shall
be considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to each
of the other parties hereto.


7.7.          ENTIRE AGREEMENT

This Agreement, together with the schedules, lists, exhibits and certificates
required to be delivered hereunder and any amendments hereafter executed and
delivered in accordance with Section 7.1., constitute the entire agreement of
the parties hereto pertaining to the transactions contemplated hereby.  This
Agreement is not intended to confer upon any other person any rights or remedies
hereunder.

8


--------------------------------------------------------------------------------





7.8.          WAIVER

Any party hereto may waive any of the conditions to its obligations except those
obligations specified in Section 5.1 of this Agreement, which conditions may not
be waived by any individual party or the mutual agreement of all parties.  No
waiver of a condition shall constitute a waiver of any of such party’s other
rights or remedies, at law or in equity, or of any other conditions to such
party’s obligations.

[signature page follows]

9


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by its officers or managers thereunder duly authorized, all as of
the date set forth above.

THE OPERATING COMPANIES

 

BLACK GAMING

 

 

 

VIRGIN RIVER CASINO CORPORATION

 

BLACK GAMING, LLC

     a Nevada corporation

 

     a Nevada limited-liability company

 

 

 

/s/ Robert R. Black, Sr.

 

/s/ Robert R. Black, Sr.

Robert R. Black, Sr., its President

 

Robert R. Black, Sr., its Manager

 

 

 

 

 

 

RBG, LLC

 

THE OWNERS

     a Nevada limited-liability company

 

 


/s/ Robert R. Black, Sr.

 

ROBERT R. BLACK SR. GAMING
    PROPERTIES TRUST U/A/D MAY 24, 2004

Robert R. Black, Sr., its Manager

 

 

 

 

/s/ Robert R. Black, Sr.

 

 

Robert R. Black, Sr., its Trustee

 

 

 

B & B B, INC.

 

 

     a Nevada corporation

 

 

 

 

R. BLACK INC.

/s/ Robert R. Black, Sr.

 

     a Nevada corporation

Robert R. Black, Sr., its President

 

 

 

 

/s/ Robert R. Black, Sr.

 

 

Robert R. Black Sr., its President

 

 

 

 

 

 

 

 

GLENN J. TEIXEIRA

 

 

     an individual

 

 

 

 

 

/s/ Glenn J. Teixeira

 

 

Glenn J. Teixeira

 

10


--------------------------------------------------------------------------------


EXHIBIT A

Ownership Prior to Reorganization

Virgin River Casino Corporation

100 Shares - Robert R. Black Gaming Properties Trust u/a/d May 24, 2004

RBG, LLC

88.8% Virgin River Casino Corporation

3.81% Robert R. Black Gaming Properties Trust u/a/d May 24, 2004

5.47% R. Black, Inc.

1.92% Glenn J. Teixeira

B & B B, Inc.

16.75 Shares - Robert R. Black Gaming Properties Trust u/a/d May 24, 2004

Ownership of Black Gaming after Reorganization

99.03% Robert R. Black Gaming Properties Trust u/a/d May 24, 2004

0.97% Glenn J. Teixeira


--------------------------------------------------------------------------------




EXHIBIT B

 

EXISTING PLEDGES

Name of Pledged
Operating Company

 

Name of
Pledgor

 

Total
Number of
Share/Units

 

Class of
Interests

 

Percentage
of Class
Owned

 

Certificate
Nos.

 

Virgin River Casino Corporation

 

Black Gaming, LLC

 

100 shares

 

Common Stock

 

100

%

16

 

RBG, LLC

 

Virgin River Casino Corporation

 

N/A

 

Membership Interests

 

94.53

%

22

 

RBG, LLC

 

R. Black, Inc.

 

N/A

 

Membership Interests

 

5.47

%

21

 

B & B B, Inc.

 

Black Gaming, LLC

 

16.75 shares

 

Common Stock

 

100

%

II - 03

 

 

Michael J. Gaughan

Prior to consummation of the Reorganization, a security interest in 33 1/3% of
the Operating Companies.

Wells Fargo Foothill, Inc. (in its capacity as administrative agent).

Prior to consummation of the Reorganization, a security interest in 100% of the
Operating Companies, subject to the security interest of Michael J. Gaugahn.

Subsequent to consummation of the Reorganization, a security interest in 100% of
the Operating Companies.

The Bank of New York Trust Company, N.A. (in its capacity as collateral agent)

Prior to consummation of the Reorganization, a security interest in 100% of the
Operating Companies subject to security interests of Michael J. Guaghan and
Wells Fargo Foothill, Inc.

Subsequent to consummation of the Reorganization, a security interest in 100% of
the Operating Companies subject to security interest of Wells Fargo Foothill,
Inc.


--------------------------------------------------------------------------------